DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2020 and 02/08/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquire, associate, output in claim 14 and 15 are similarly being interpreted to invoke 112(f). 
“configured to provide" in claim 1 
" configured to identify" in claim 1
“configured to monitor” in claim 1
“configured to manage ” in claim 1
“configured to enable” in claim 1
“configured to execute” in claim 1
“configured to deliver” in claim 1
“configured to store” in claim 1
 " configured to provide " in claim 3
“configured to decouple “ in claim 5
" configured to at least one of collect " in claim 6
" configured to manage" in claim 7 
" configured to permit  " in claim 11
" configured to facilitate  " in claim 12
" configured to orchestrate  " in claim 14
" configured to permit  " in claim 15
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amen the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


With respect to claims 1-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims limitation “configured to provide" in claim 1, " configured to identify" in claim 1, “configured to monitor” in claim 1, “configured to manage ” in claim 1, “configured to enable” in claim 1, “configured to execute” in claim 1, “configured to deliver” in claim 1, “configured to store” in claim 1,  " configured to provide " in claim 3, “configured to decouple “ in claim 5, " configured to at least one of collect " in claim 6, " configured to manage" in claim 7 , " configured to permit  " in claim 11, " configured to facilitate  " in claim 12, " configured to orchestrate  " in claim 14, " configured to permit  " in claim 15 are  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description ( in specification paragraph 0019-0021, 0070) fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claims element have no insufficient disclosure of the corresponding structure and claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-12 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 4, 6-12, are rejected under 35 U.S.C. 103 as being unpatentable Manoharan et al. (US 20210026614 hereinafter Manoharan)  in view of Inamdar et al. (US 20200112487 hereinafter Inamdar) in view of Kimmel et al. (US 7711120 hereinafter Kimmel) further in view of Wang, et al. (CN 110083369 hereinafter Wang).
 
With respect to claim 1, Manoharan teaches a system comprising:
 	an architecture for deploying simulation software as a service (Manoharan, see FIG. 1  and paragraphs [0018,0024] ), comprising: a client layer, the client layer comprising:
an edge device (Manoharan, see FIG. 1  user device 150);
a resource manager communicatively coupled to the edge device configured to provide authentication services and administration services for the edge device (Manoharan, see FIGS. 1, 2  and paragraphs[0023-0024] The enterprise system 100 includes a container orchestration server 102, a container database 110 that stores one or more containers (e.g., containers 112-118), a user device 150, and one or more machines 122-128. Paragraphs [0030-0031] further discloses the container orchestration server 102 includes a user interface module 202, an orchestration manager 204, a data location module 206, and a deployment module 208. In some embodiments, the container orchestration server 102 may be configured to process service requests submitted by user devices within the enterprise system (e.g., the user device 150));
a control layer communicatively coupled to the client layer, wherein a portion of the control layer is configured within a server (Manoharan, see FIGS. 1, 2  and paragraphs[0023-0024] The enterprise system 100 includes a container orchestration server 102, a container database 110 that stores one or more containers (e.g., containers 112-118), a user device 150, and one or more machines 122-128.), wherein the control layer comprises;
an application programming interface communicatively coupled to the resource manager via an application programming interface gateway(Manoharan, see paragraphs [0042-0045] the orchestration manager 204  (i.e., interpreted as equivalent to resource manager) may also instruct the framework agent 132 to make a function call (e.g., through an API call with the operating system running on the machine 122) based on a first transaction record stored on the machine 122);
one or more containers communicatively coupled to at least one of the application programming interface gateway or one of the one or more containers(Manoharan, see paragraphs [0034, 0042, 0058] the framework agent 132 may determine the operating environment associated with the machine 122 by making one or more application programming interface (API) calls to the operating system hosted by (e.g., running on) the machine 122. In some embodiments, the framework agent 132 may have made such API calls within a predetermined amount of time after the framework agent 132 is installed on the machine 122),
wherein at least one of the one or more containers is a simulation processing container (Manoharan, see paragraphs [0024, 0051] the user 140 may submit a request to the container orchestration server 102 for using a web server to run a simulation of performing transactions based on the transactions conducted with the enterprise system 100 during a particular period of time);
one or more processors configured to execute instructions provided by the one or more containers (Manoharan, see paragraphs [0018-0020, 0024] the container orchestration framework may execute the application to perform the function(s) on the one or more machines based on the data identified in the service request. …The user 140 may use the user device 150 to submit a service request for using one or more applications corresponding to one or more of the containers 112-118 to the container orchestration server 102 via a user interface provided by the container orchestration server 102); and
a content delivery network module communicatively coupled to the edge device configured to deliver content to the edge device (Manoharan, see paragraphs [0032-0035] To deploy a container on a target machine, the container deployment module 208 may transmit the container to the framework agent of the target machine (e.g., the framework agent 320). The framework agent 320 may determine an operating environment (e.g., a particular operating system such as the host operating system 330, a particular hardware architecture such as the host hardware infrastructure 340) associated with the target machine, and may compile the source code of the application 302 and the library 308 into an executable file in a format that is compatible with the operating environment associated with the target machine); and
a data layer communicatively coupled to the one or more containers, wherein the data layer comprises a data layer device configured to store data and transmit data to the one or more containers, wherein the data layer device comprises at least one of a data storage system or a cloud-storage service (Manoharan, see FIG. 2, paragraph [0038] the distributed data storage system 210 may indicate to the container orchestration server 102 that the set of data is stored on the machines 122 and 124, where a first subset of the set of data may be stored on the machine 122 and a second subset of the set of data may be stored on the machine 124. Paragraph [0042] further discloses processing the transaction records on the machine 122, and store the output data from executing the application instance based on the transaction records locally on the machine 124. In some embodiments, after processing the respective subset of the data stored on the machines 122 and 124, the framework agents 132 and 134 may transmit the compiled output data to the container orchestration server 102. The orchestration manager 204 may then compile the output data received from the different framework agents (e.g., the framework agents 132 and 134) and generate a report, and may present the report to the user 140 via a user interface presented on the user device 150).
Manoharan yet fails to explicitly an update framework communicatively coupled to the resource manager configured to identify software updates;
a firewall communicatively coupled to the resource manager configured to monitor network traffic; and 
However, Inamdar discloses an update framework communicatively coupled to the resource manager configured to identify software updates(Inamdar, see paragraphs [0017-0019] a controller for a containerized environment can enable canary testing for the entire environment, which may be suitable for major updates (e.g., a canary version or release of a containerized application, container mesh, or other container deployment that spans several services and their corresponding microservices or updates a substantial number of the microservices of the containerized environment);
a firewall communicatively coupled to the resource manager configured to monitor network traffic(Inamdar, see FIG. 4 and paragraphs [0057-0060] containers/pods for running element management systems (EMSs) and virtual network functions (VNFs) in a Network Function Virtualization (NFV) Management and Orchestration (MANO) system. Yet another embodiment may implement network service functions (e.g., firewalls, WAN and application accelerators, deep packet inspectors, lawful interceptors, load balancers, network address translators, and other network services) in a Service Function Chain (SFC) architecture using containers/pods. FIG. 4, the containerized environment 400 can include a canary controller 401, an edge proxy service 402, a core proxy service 404, a Session Border Controller (SBC) service 406, Real-Time Communication (RTC) services 410, a traffic analysis engine 420, and a simulation engine 422); and
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Manoharan with the teaching of Inamdar to provide a method for monitoring for software update and validating content data by going through firewall in a containerized environments, wherein containers can be easier to build and configure than virtual machines because containers can be decoupled from their underlying infrastructure and from host file systems that they can be highly portable across various clouds and operating system distributions, where the combination of elements according to known methods would yield a predictable result.
Manoharan-Inamdar yet fails to explicitly a key management system communicatively coupled to the resource manager configured to manage application keys.
However, Kimmel discloses a key management system communicatively coupled to the resource manager configured to manage application keys ( Kimmel, see Col. 3, lines 31-52, The key manager is configured to add a new member, from the first organization, to the first group by distributing the first cryptographic key set to the new member. The key manager comprises computer-readable software instructions configured to cause a computer to distribute the key sets and determine the first group of members. The key manager is further configured to: determine a third group of members in the first organization to have authorization to exchange information with themselves, the members in the third group sharing cryptographic parameters, and public and private cryptographic keys; and distribute a second cryptographic key set, from the cryptographic key sets, to the third group. Col. 5, lines 32-60, further discloses time to review, analyze, and implement labeling requirements for a role-based access control (RBAC) solution can be reduced. Management and dissemination of intellectual/data assets can be enhanced. …Analytical tools allowing members to investigate the Document groupings can be investigated, document contents queried, and trends, e.g., in access, investigated);   
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Manoharan-Inamdar with the teaching of Kimmel to provide the method for key management system for managing access levels of information by network devices, wherein, key management system assures scalable cryptographic key management that supports cross-domain information sharing through the network. Protects, manages and distributes cryptographic keys associated with different levels, efficiently, where the combination of elements according to known methods would yield a predictable result.
Manoharan-Inamdar- Kimmel yet fails to explicitly an orchestration node; a continuous integration tool configured to enable, via the orchestration node, a continuous addition and continuous delivery pipeline;
However, Wang discloses an orchestration node; a continuous integration tool configured to enable, via the orchestration node, a continuous addition and continuous delivery pipeline (Wang, see  Abstract, creating a mirror image module by a manufacturing application container. A continuous integrated task is created by using an automatic integrated tool, where continuous integrated task includes a compiling code, a packing, a testing and a constructing mirror through a mirror image template Fig. 1, page 3, lines 11-19, page 4, lines 1-14,  further discloses one of automation continuous integrating, as shown in Figure 1, the completion process from exploitation to deployment, lead to It is detailed to cross automation the build tool Jenkins, code management tools Git, container mirror image warehouse and Container Management engine definitions Continuous integrating and process is persistently disposed, and free layout Jenkins can appointed in such a way that Jenkins defines pipeline The Build Order of business reaches final delivery); 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Manoharan-Inamdar-Kimmel with the teaching of Wang to provide the method for a container based on the duration of a proposal integration and a continuously delivering method. Jenkins is a kind of continuous integrating tool, is the easy-to-use software of opening for monitoring persistently duplicate work Platform, where the combination of elements according to known methods would yield a predictable result.

With respect to claim 2, Manoharan-Inamdar-Kimmel-WANG teaches the system, wherein the resource manager communicates with the application programming interface gateway via a representational state transfer application programming interface(Manoharan, see paragraphs [0034, 0042, 0058] the framework agent 132 may determine the operating environment associated with the machine 122 by making one or more application programming interface (API) calls to the operating system hosted by (e.g., running on) the machine 122. In some embodiments, the framework agent 132 may have made such API calls within a predetermined amount of time after the framework agent 132 is installed on the machine 122).


With respect to claim 4, Manoharan-Inamdar-Kimmel-WANG teaches the system, wherein the one or more processors is at least one of a field programmable gate array, a central processing unit, or a graphics processing unit (Manoharan, see paragraph [0018] the container orchestration framework may provide a user interface (e.g., a command line interface, a graphical user interface, etc.) for receiving a service request to perform one or more function(s). FIGS. 2, 7 and paragraph [0030, 0063]  further discloses the user interface module 202 may provide a user interface (e.g., a web interface, a graphical interface, a command line prompt interface, etc.) on the user device 150 for receiving service requests).


With respect to claim 6, Manoharan-Inamdar-Kimmel-WANG teaches the system,
further comprising a data analytics module configured to at least one of collect user data or perform analysis on the user data (Manoharan, see paragraphs [0048-0050] The orchestration manager 204 may then compile the output data received from the different framework agents (e.g., the framework agents 132 and 134) and generate a report, and may present the report to the user 140 via a user interface presented on the user device 150. In some embodiments, the orchestration manager 204 may perform additional analyses of the compiled output data before presenting the result of the analyses on the user device 150. For example, the analyses may include evaluating the performance of the machine learning model).

With respect to claim 7, Manoharan-Inamdar-Kimmel-WANG teaches the system, further comprising a tool chain service configured to manage software applications (Manoharan, see paragraphs [0012-0013]methods and systems for providing a container orchestration framework for facilitating development and deployment of software applications across different operating environments within an enterprise system).

With respect to claim 8, Manoharan-Inamdar-Kimmel-WANG teaches the system, further comprising a load balancer (Inamdar, see FIG. 4 and paragraphs [0057-0060] the sidecar proxies 325 can support load balancing for Hypertext Transfer Protocol Version 1.1 (HTTP/1.1), HTTP/2, QUIC, and general-purpose Remote Procedure Calls (gRPC)).

With respect to claim 9, Manoharan-Inamdar-Kimmel-WANG teaches the system, further comprising a remote procedure call system  (Inamdar, see FIG. 4 and paragraphs [0057-0060] the sidecar proxies 325 can support load balancing for Hypertext Transfer Protocol Version 1.1 (HTTP/1.1), HTTP/2, QUIC, and general-purpose Remote Procedure Calls (gRPC)).

With respect to claim 10, Manoharan-Inamdar-Kimmel-WANG teaches the system, further comprising a coordination and service discovery service (Inamdar, see paragraphs [0054] The Pilot 302 can ensure that each of the independent and distributed microservices, which may be wrapped as service containers 328B, 328B, 328C (collectively, service containers 328) and inside pods 326A, 326B, 326C (collectively, pods 226), has the current view of the overall container topology and up-to-date routing rules. The Pilot 302 can also provide capabilities such as service discovery, RouteRule, and DestinationPolicy. RouteRule can enable finely grained request distribution. …The sidecar proxies 325 can support load balancing for Hypertext Transfer Protocol Version 1.1 (HTTP/1.1), HTTP/2, QUIC, and general-purpose Remote Procedure Calls (gRPC). In addition, the sidecar proxies 325 can provide request-level metrics, tracing spans, active and passive health checking, and service discovery, among other tasks).

With respect to claim 11, Manoharan-Inamdar-Kimmel-WANG teaches the system, wherein at least one or more orchestration nodes are configured to permit communication between microservices(Inamdar, see paragraphs [0017-0019] a controller for a containerized environment can enable canary testing for the entire environment, which may be suitable for major updates (e.g., a canary version or release of a containerized application, container mesh, or other container deployment that spans several services and their corresponding microservices or updates a substantial number of the microservices of the containerized environment). …a controller for a containerized environment can alternatively or additionally enable canary testing of a specific container/pod (sometimes also referred to herein as a service, micro service, or node) or set of containers/pods of the containerized environment. In addition, the controller can deploy different combinations of versions of services or microservices for canary testing).

With respect to claim 12, Manoharan-Inamdar-Kimmel-WANG teaches the system, further comprising a service mesh configured to facilitate the communication between the microservices (Inamdar, see paragraphs [0017-0019] a controller for a containerized environment can enable canary testing for the entire environment, which may be suitable for major updates (e.g., a canary version or release of a containerized application, container mesh, or other container deployment that spans several services and their corresponding microservices or updates a substantial number of the microservices of the containerized environment). The controller can specify how to deploy the canary version of the containerized environment, such as by configuring canary versions to execute in co-location with non-canary versions, non-overlapping hosts, partially overlapping hosts, hosts for optimizing performance of the canary versions, hosts for optimizing performance of the non-canary versions, or hosts for minimal performance of the canary versions (e.g., for simple functionality verification)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Manoharan et al. (US 20210026614 hereinafter Manoharan)  in view of Inamdar et al. (US 20200112487 hereinafter Inamdar) in view of Kimmel et al. (US 7711120 hereinafter Kimmel) in view of Wang, et al. (CN 110083369 hereinafter Wang) further in view of McClory et al. (US 20180321918 hereinafter McClory).


 With respect to claim 3, Manoharan-Inamdar-Kimmel-Wang teaches the system, yet fails to explicitly further comprising a traffic manager configured to provide domain name system lookup and defines endpoints that allow public addresses to connect with software running on at least one of the server or the data storage system.
However, McClory discloses further comprising a traffic manager configured to provide domain name system lookup and defines endpoints that allow public addresses to connect with software running on at least one of the server or the data storage system (McClory, see paragraphs [0055, 0077], the pipeline configuration information 262 may include, without limitation, integration workflow information that defines an integration workflow and testing workflow information that defines a testing workflow. In an embodiment, the pipeline configuration information may also define the one or more workflows in a domain-specific language (DSL) in order to provide application developers with maximum flexibility and simplicity when customizing the integration and testing workflows. In an embodiment, the API gateway may be configured to expose and aggregate multiple generated APIs behind a single Domain Name System (DNS) name. In an embodiment, each generated API may also be operatively connected to one or more endpoints of the application developer's created and deployed application. Paragraphs [0129-0130] stage 408 may be performed by application orchestration component 312-1, the SCM configuration component 314-1, and/or the SCM provisioning component 318-4 of AADDOMA 162. In an embodiment, the application creation configuration information may include a location of an application source code data store. This data store may be a public or private repository offered by a source code hosting facility).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Manoharan-Inamdar-Kimmel-Wang with the teaching of McClory to provide the method  for creating and deploying a software application and providing domain name system lookup with software running on at least one of the server or the data storage system. Thus, the system minimizes burden on an application developer to create the software application while maintaining flexibility needed for advanced developers by dynamically generating queries for application-specific creation information and allowing the application developer to override retrieved developer configuration information. The system allows an integration and deployment component to execute customizable integration workflows and/or customizable testing workflows to automate process of building and testing the applications and to facilitate deployment of the applications in accordance to a deployment workflow, where the combination of elements according to known methods would yield a predictable result.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Manoharan et al. (US 20210026614 hereinafter Manoharan)  in view of Inamdar et al. (US 20200112487 hereinafter Inamdar) in view of Kimmel et al. (US 7711120 hereinafter Kimmel) in view of Wang, et al. (CN 110083369 hereinafter Wang) further in view of ( Dailey et al. (US 11411733 hereinafter Dailey).


 With respect to claim 5, Manoharan-Inamdar-Kimmel-Wang teaches the system, yet fails to explicitly further comprising a Policy-as-a-Service configured to decouple policies from application configurations.
However, McClory discloses further comprising a Policy-as-a-Service configured to decouple policies from application configurations (Dailey, see Col. 9, lines 1-33, utilizing secret-as-a-service 210 to enable dynamic systems, such as containers, to be bundled without sensitive materials such as keys and passwords, and enable automation to obtain those objects at initialization time. Such additional aspects may also include, for example, micro, macro, and identity and access management (IAM) policy-as-a-service which may involve the definition, management, and validation of access policy tied back to the CSI approver for providing full automation of these security facets. This may enable a computer assisted review tool (CART) process to be an approver, for example, for cloud IAM policy based upon business submission, preventing missed or inaccurate services rights. For example, if a need for S3 cloud storage resources is not specified during the CART process, no IAM policy may allow it, thus preventing accidental data leakage).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Manoharan-Inamdar-Kimmel-Wang with the teaching of Dailey the method to provide Crypto-as-a-service which may provide the same levels of assurance and automation to existing enterprise cryptographic solutions, such as HSM onboarding and data trust services policy modifications. In addition, crypto-as-a-service may also provide the same levels of assurance and automation to new enterprise cryptographic solutions, …The system identifies and controls access to secret and confidential data in an effective manner. The system allows the security backend to provide the requested confidential data to the processors for efficiently executing client programming and providing and sending the request for the confidential data by the processors of the security backend with authorization to the clients, where the combination of elements according to known methods would yield a predictable result.


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Manoharan et al. (US 20210026614 hereinafter Manoharan)  in view of Inamdar et al. (US 20200112487 hereinafter Inamdar).

With respect to claim 13, Manoharan teaches a method for managing software comprising:
transmitting input data to one or more containers in at least one server from a data storage system via a network (Manoharan, see paragraphs [0015-0018] the container orchestration framework may be configured to dynamically deploy a container on one or more machine(s) for processing a service request based on a location of the data required by the service request. In some embodiments, the container orchestration framework may determine one or more machines on which the data required by the service request is stored, and may deploy the container (that encapsulates the application for processing the service request …Having the data local to the application can substantially improve the performance of processing the service requests as the time for transmitting the data between different machines can be reduced or eliminated),
wherein at least one of the one or more containers is a simulation processing container (Manoharan, see paragraphs [0017-0018, 0051] the service request may be for running a simulation of processing the transaction requests recorded over the past month. Upon receiving the request via the user interface, the container orchestration framework may first determine one or more machines that store the data):
executing, via one or more processors, instructions provided by the one or more containers (Manoharan, see paragraphs [0018-0020] the container orchestration framework may execute the application to perform the function(s) on the one or more machines based on the data identified in the service request), 
wherein the one or more processors produce at least one of administration data or content data based on the input data (Manoharan, see paragraphs [0020-0021] the container orchestration framework may determine that in order to process the service request, a first sub-task may be performed by a first application based on first input data (i.e., interpreted as equivalent to  administration data), and a second sub-task may be performed by a second application based on output data produced by the first application (and possibly additional input data such as second input data(i.e., interpreted as equivalent to  content data)). Thus, the container orchestration framework may deploy a first container corresponding to the first application and a second container corresponding to the second application on the multiple machines that store the input data. Paragraph [0024] further discloses the user 140 may submit a request to the container orchestration server 102 for using a web server to run a simulation of performing transactions based on the transactions conducted with the enterprise system 100 during a particular period of time. The user 140 may also use the user device 150 to directly use services provided by the one or more machines 122-128. For example, at least some of the machines 122-128 may include applications for conducting internal tasks (e.g., accounting tasks, administration tasks, etc.) associated with the enterprise, and the user 140 may use the user device 150 to conduct the internal tasks by interacting with the one or more machines 122-128);
transmitting, between the one or more containers, the at least one of the administration data or the content data (Manoharan, see paragraphs [0020-0022]The container orchestration framework may execute the first application deployed on the first machine based on the first input data stored on the first machine to obtain output data. The container orchestration framework may then transmit the output data to the second machine, and may execute the second application deployed on the second machine based on the output data and the second input data stored on the second machine), 
wherein the at least one of the administration data or the content data is further processed by at least one of the one or more containers (Manoharan, see paragraphs [0021-0022] the first and second containers can be deployed on the same machines even though the first and second applications may require different dependencies and/or different runtime environments. The container orchestration framework may then execute the first application on a machine based on the input data stored locally on the machine to produce output data, and execute the second application on the machine based on the output data produced by the first application);
transmitting, via an application programming interface gateway, the administration data from the one or more containers to a resource manager (Manoharan, see paragraph [0042] to deploy the container 112 on the machines 122 and 124, the deployment module 208 may transmit the container 112 to the framework agents 132 and 134 installed on the corresponding machines 122 and 124. Each of the framework agents 132 and 134 may determine an operating environment associated with the corresponding machines 122 and 124. For example, the framework agent 132 may determine the operating environment associated with the machine 122. The framework agent 132 may determine the operating environment associated with the machine 122 by making one or more application programming interface (API) calls to the operating system hosted by (e.g., running on) the machine 122),  
transmitting administration data from the resource manager to an edge device (Manoharan, see paragraphs [0035-0036]the container 300 includes all of that is necessary for the application 302 to execute on a target machine. To deploy a container on a target machine, the container deployment module 208 may transmit the container to the framework agent of the target machine (e.g., the framework agent 320). The framework agent 320 may determine an operating environment (e.g., a particular operating system such as the host operating system 330, a particular hardware architecture such as the host hardware infrastructure 340) associated with the target machine, and may compile the source code of the application 302 and the library 308 into an executable file in a format that is compatible with the operating environment associated with the target machine. The framework agent 320 may also install, on the target machine, a version of the runtime environment 310 that is compatible with the operating environment associated with the target machine. The framework agent 320 may then execute the executable file (e.g., running the application 302 on the host operating system 330) to perform the function(s) associated with the service request);
transmitting content data from the one or more containers to a content delivery network module (Manoharan, see paragraph [0040-0042] the process 400 then determines (at step 420) whether a size of the set of data required by the request is larger a threshold size, and deploys (at step 425) the container to the one or more machines if the size of the set of data is larger than the threshold size. To deploy the container 112 on the machines 122 and 124, the deployment module 208 may transmit the container 112 to the framework agents 132 and 134 installed on the corresponding machines 122 and 124. Each of the framework agents 132 and 134 may determine an operating environment associated with the corresponding machines 122 and 124. For example, the framework agent 132 may determine the operating environment associated with the machine 122. In some embodiments, the framework agent 132 may determine the operating environment associated with the machine 122 by making one or more application programming interface (API) calls to the operating system hosted by (e.g., running on) the machine 122); and
transmitting content data from the content delivery module to the edge device(Manoharan, see paragraphs [0048-0049, 0051, 0061] the orchestration manager 204 may instruct the framework agents 132 and 134 to perform the one or more analyses (as required by the service request) locally on the output data stored locally on the machines 122 and 124, and to only transmit the results of the analyses to the container orchestration server 102. For example, the service request may include a request to evaluate the performance of the machine learning model).
Manoharan yet fails to explicitly wherein the administration data is monitored by a firewall;
managing the processing of administration data via the resource manager, wherein the processing of administration data comprises:
identifying software updates via an update framework; and managing keys;
However, Inamdar discloses wherein the administration data is monitored by a firewall (Inamdar, see FIG. 4 and paragraphs [0057-0060] containers/pods for running element management systems (EMSs) and virtual network functions (VNFs) in a Network Function Virtualization (NFV) Management and Orchestration (MANO) system. Yet another embodiment may implement network service functions (e.g., firewalls, WAN and application accelerators, deep packet inspectors, lawful interceptors, load balancers, network address translators, and other network services) in a Service Function Chain (SFC) architecture using containers/pods. FIG. 4, the containerized environment 400 can include a canary controller 401, an edge proxy service 402, a core proxy service 404, a Session Border Controller (SBC) service 406, Real-Time Communication (RTC) services 410, a traffic analysis engine 420, and a simulation engine 422);
managing the processing of administration data via the resource manager, wherein the processing of administration data comprises:
identifying software updates via an update framework; and managing keys (Inamdar, see paragraphs [0016-0017, 0067] the effectiveness and robustness of the canary release can then be gauged based on the results of processing from the canary version of the SBC service 406 against the provided patterns. In this manner, the containerized environment 400 can enable more rapid deployment of an updated application, service, or microservice to the production environment. For example, unlike incremental canary testing, the stability of the updated application, service, or microservice can be immediately determined from expected and operational traffic loads. In addition, as the simulation engine 422 can simulate traffic corresponding to infrequently occurring traffic patterns, it can be certain that the canary version will be tested against edge cases that may not otherwise be tested via incremental canary testing. The simulation engine 422 can also generate a greater diversity of traffic patterns than incremental canary testing);
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Manoharan with the teaching of Inamdar to provide a method for monitoring for software update and validating content data by going through firewall in a containerized environments, wherein containers can be easier to build and configure than virtual machines because containers can be decoupled from their underlying infrastructure and from host file systems that they can be highly portable across various clouds and operating system distributions, where the combination of elements according to known methods would yield a predictable result.

With respect to claim 15, Manoharan-Inamdar teaches the method, wherein at least one or more orchestration nodes are configured to permit communication between microservices (Inamdar, see paragraphs [0017-0019] a controller for a containerized environment can enable canary testing for the entire environment, which may be suitable for major updates (e.g., a canary version or release of a containerized application, container mesh, or other container deployment that spans several services and their corresponding microservices or updates a substantial number of the microservices of the containerized environment). The controller can specify how to deploy the canary version of the containerized environment, such as by configuring canary versions to execute in co-location with non-canary versions, non-overlapping hosts, partially overlapping hosts, hosts for optimizing performance of the canary versions, hosts for optimizing performance of the non-canary versions, or hosts for minimal performance of the canary versions (e.g., for simple functionality verification)).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable Manoharan et al. (US 20210026614 hereinafter Manoharan)  in view of Inamdar et al. (US 20200112487 hereinafter Inamdar) further in view of Wang, et al. (CN 110083369 hereinafter Wang).

With respect to claim 14, Manoharan-Inamdar teaches the method, yet fails to explicitly wherein at least one of the one or more containers is an orchestration node configured to orchestrate, via a continuous integration tool, a continuous integration and continuous delivery pipeline.
However, Wang discloses wherein at least one of the one or more containers is an orchestration node configured to orchestrate, via a continuous integration tool, a continuous integration and continuous delivery pipeline (Wang, see  Abstract, creating a mirror image module by a manufacturing application container. A continuous integrated task is created by using an automatic integrated tool, where continuous integrated task includes a compiling code, a packing, a testing and a constructing mirror through a mirror image template Fig. 1, page 3, lines 11-19, page 4, lines 1-14,  further discloses one of automation continuous integrating, as shown in Figure 1, the completion process from exploitation to deployment, lead to It is detailed to cross automation the build tool Jenkins, code management tools Git, container mirror image warehouse and Container Management engine definitions Continuous integrating and process is persistently disposed, and free layout Jenkins can appointed in such a way that Jenkins defines pipeline The Build Order of business reaches final delivery).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Manoharan-Inamdar with the teaching of Wang to provide the method for a container based on the duration of a proposal integration and a continuously delivering method. Jenkins is a kind of continuous integrating tool, is the easy-to-use software of opening for monitoring persistently duplicate work Platform, where the combination of elements according to known methods would yield a predictable result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
PG. Pub. US 20200167199 Method For Use In Scaling Infrastructure For Executing Containers, Involves Determining Properties Of A Set Of Containers That Are Deployed Over A Computer Infrastructure .
PG. Pub. US 20180137174 System For Executing Container Application, Has Processor Receiving Image ID To Container Image That Runs And Image Metadata Storing Local File System Of Container Generated With Application That Executes Using Image Metadata. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/09/2022



/ELIZABETH KASSA/Examiner, Art Unit 2457
                                                                  
/YVES DALENCOURT/Primary Examiner, Art Unit 2457